internal_revenue_service number release date index number ----------------------------- -------------------------- -------------------------------- in re ----------------------------- ------------------------ legend taxpayer trust date a corporation foundation fund state case case department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-127646-05 date april ------------------------------------------------------ ------------------------------------------------------------------ ---------------------------------- -------------------------- --------- -------------------------------------------- ----------------------------------------------------------------- ------------------------------------------------- ----------- ------------------------------------------------------------------ ---------------------- ------------------------------------------------------------------ --------------------- -- this is in response to your date letter and other correspondence x dear ----------------- concerning the gift and income_tax consequences of taxpayer’s proposed renunciation of her unitrust_interest in trust and irrevocable designation of the charitable_beneficiary or beneficiaries in trust trust a charitable_remainder_unitrust crut on date trust was funded with a shares of corporation common_stock the trustees of trust are taxpayer’s three daughters trustees shall pay taxpayer during her life a unitrust_amount equal to the lesser_of a_trust income for the taxable_year as defined in sec_643 and b x percent of the the facts and representations are summarized as follows taxpayer established paragraph first of trust provides that in each taxable_year of trust the plr-127646-05 net fair_market_value of the assets of trust valued as of the first day of each taxable_year of trust the unitrust_amount for any year shall also include any amount of trust income for such year that is in excess of the amount required to be distributed under b above to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as x percent of the net fair_market_value of trust assets on the valuation dates paragraph first provides that upon the death of taxpayer the trustees shall distribute all of the then principal and income of trust other than any amount due the taxpayer or the taxpayer’s estate under the provisions above to such one or more organizations described in sec_170 sec_2055 and sec_2522 in such proportions or amounts as taxpayer shall at any time and from time to time designate a by written instrument duly executed and acknowledged and delivered to the trustees during taxpayer’s lifetime or b by taxpayer’s will the designation made by taxpayer’s will or if no such designation is made then the last such designation so delivered during taxpayer’s lifetime shall govern if any organization s named in the governing designation is not an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of trust is to be distributed to it then the trustees shall distribute such principal and income to the remaining one or more organizations which are described in sec_170 sec_2055 and sec_2522 if any proportionately but if none of such organizations is an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of trust is to be distributed to it or if no designation is made then the trustees shall distribute such principal and income to foundation a state not-for-profit corporation to be added to fund if a distribution to foundation as above provided would not qualify under sec_170 sec_2055 and sec_2522 at the time when any principal or income of trust is to be distributed then the trustees shall distribute such principal and income to such one or more organizations described in sec_170 sec_2055 and sec_2522 as the trustees shall select in their sole discretion paragraph first provides that the operation of trust is to be governed by the laws of state it is represented that at the time trust was created taxpayer had no intention to divide the unitrust and remainder interests as a method to avoid the partial interest rules of sec_170 under state law if taxpayer renounces her interests in trust the renunciation will accelerate the remainder_interest see case and taxpayer proposes to renounce her interests in trust ie her right to receive any future unitrust distributions of income and or principal from trust and her right to make further charitable_beneficiary designations and then taxpayer will irrevocably designate one or more charitable organizations described in sec_170 sec_2055 plr-127646-05 and a as the remainder beneficiary or beneficiaries of trust irrevocable renunciation and designation taxpayer and her daughters as trustees of trust will file an action with the probate_court having jurisdiction over trust requesting that the court rule that taxpayer has the right to renounce her unitrust_interest in trust and that as a result of the renunciation the remainder_interest will be accelerated and all principal and income remaining in trust at the time of the renunciation other than the final prorated unitrust_amount that is due and payable to taxpayer will be immediately payable to the charitable organizations irrevocably designated by taxpayer as the remainder beneficiary or beneficiaries you have requested the following rulings taxpayer will be entitled to a gift_tax deduction under sec_2522 for the value of her unitrust_interest and the remainder_interest in trust transferred as a result of her execution of the irrevocable renunciation and designation taxpayer will be entitled to an income_tax deduction under sec_170 for the value of her unitrust_interest in trust transferred as a result of her execution of the irrevocable renunciation and designation law and analysis sec_170 of the internal_revenue_code allows as an income_tax sec_170 provides that no charitable_contribution_deduction is allowed ruling sec_1 and deduction any contribution or gift to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or a fixed percentage distributed annually of the fair_market_value of the trust property determined annually and the grantor is treated as the owner of the interest for purposes of applying sec_671 relating to grantor trusts sec_170 provides that a contribution not made by a transfer in trust of less than the taxpayer's entire_interest in such property is not allowed as a charitable_contribution_deduction except to the extent that the value of the interest contributed would be allowable as a deduction had such interest been transferred in trust sec_1_170a-6 and sec_1_170a-7 of the income_tax regulations provide that a deduction is allowed for a contribution of a partial interest in property if sec_1_170a-1 provides that if a charitable_contribution is made in plr-127646-05 such interest is the taxpayer's entire_interest in the property such as an income_interest or a remainder_interest if however the property in which such partial interest exists was divided in order to create such interest and thus avoid sec_170 and f a the deduction is not allowed property other than money the amount of the contribution is generally the fair_market_value of the property at the time of the contribution charitable purposes is dependent upon the performance of some act or the happening of a precedent event in order that it might become effective no deduction is allowable unless the possibility that the charitable transfer will not become effective is so remote as to be negligible by gift during such calendar_year by any individual sec_2501 imposes a tax for each calendar_year on the transfer of property sec_1_170a-1 provides that if as of the date of the gift a transfer for sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides in part that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard thus a gift would be incomplete to the extent the donor retains the power to designate the beneficiaries of the gift even if the power retained is limited to designating charitable beneficiaries see eg revrul_77_275 1977_2_cb_346 sec_25_2511-2 provides in part that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by the death of the donor the statute being confined to transfers by living donors is regarded as the event that completes the gift and causes the tax to apply sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of a corporation or trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use plr-127646-05 described in sec_2522 or b and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction shall be allowed under this section for the interest which is or has been transferred unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly situation of revrul_86_60 1986_1_cb_302 considers whether a transfer to charity by the grantor a of a charitable_remainder_annuity_trust of a’s entire retained annuity interest qualifies for the gift_tax_charitable_deduction following the transfer a did not retain any interest in the trust and neither at that time nor at any prior time did a make a transfer from the trust for private purposes although the transfer of the remainder_interest to charity divided a’s prior interest that transfer was for charitable not private purposes consequently a’s transfer of the annuity interest to charity was not required to be in a form described in sec_2522 and sec_25_2522_c_-3 in order to qualify for the charitable deduction accordingly a’s transfer of a’s annuity interest to charity qualifies for a deduction under sec_2522 further a’s transfer qualifies for an income_tax charitable deduction under sec_170 because although a had previously divided the interest a held in the property the division was not to avoid sec_170 thus under sec_1_170a-7 a’s transfer of a’s entire life_annuity interest qualifies for an income_tax deduction under sec_170 on date taxpayer established trust a charitable_remainder_unitrust taxpayer is the beneficiary of the unitrust_interest because taxpayer retained the right to designate the charitable_remainder beneficiary or beneficiaries of trust the taxpayer did not make a completed_gift to charity of the remainder_interest for gift_tax purposes at the time trust was created under the proposed transaction taxpayer will renounce her unitrust interst in trust then taxpayer will irrevocable designate a charity or charities as the remainder beneficiary or beneficiaries when taxpayer designates the charitable_remainder beneficiary the taxpayer’s gift will become complete for gift_tax purposes and the charity or charities designated will receive the entire_interest in trust outright as in situation of revrul_86_60 taxpayer will donate her entire_interest in trust to charity and following the transfer taxpayer will not retain any interest in trust accordingly we rule that taxpayer will entitled to a gift_tax deduction under sec_2522 for the value of taxpayer’s unitrust_interest and the remainder_interest in trust and taxpayer will be entitled to an income_tax deduction under sec_170 for the value of taxpayer’s unitrust_interest in trust plr-127646-05 in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter is being sent to your authorized representatives concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
